PER CURIAM.
Daniel Junior Armstrong appeals from the judgment entered upon his nolo conten-dere pleas to burglary and grand theft. The appellant contends that the trial court erred in denying his motion to suppress certain admissions made to the police.
We are unable to determine the appellant’s appeal on the. merits. Under Brown v. State, 376 So.2d 382 (Fla.1979), only legally dispositive issues may be reserved for appeal following a nolo contendere plea. We find that the appellant did not reserve a legally dispositive issue, and therefore is not entitled to an appeal.
The appellant’s plea was entered before the Brown decision. Accordingly, the case is remanded to the trial court with instructions that the appellant be afforded an opportunity to withdraw his plea. See Pittman v. State, 382 So.2d 1227 (Fla. 2d DCA, 1979), on rehearing (Fla. 2d DCA, Jan. 30, 1980), rehearing denied (Fla. 2d DCA, May 8, 1980).
HOBSON, Acting C. J., and RYDER and DANAHY, JJ., concur.